DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 19-22, 24-27 and 32-33, with claims 14, 23 and 28 being examined along with them as linking or evidence claims, in the reply filed on 13 April 2022 is acknowledged.
Claims 15-18 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-27 depend on claim 1, which is canceled.  Amending the claims to depend on claim 14 would overcome the rejection.   (Also claims 31-33 depend on withdrawn claim 15, which may be a typo for claim 28). 
In the following rejection, claims 19-27 are assumed to depend on claim 14 and claims 29-33 are assumed to depend on claim 28.   
Making this assumption, claim 22 contradicts claim 14 on which it is assumed to depend (claim 14 requires the electromagnetic radiation beam to have a polarization, while claim 22 recites that it is not polarized).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 19-28 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,937,360 B1 (hereinafter Papeer). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 14, claim 1 of Papeer teaches a system for generating a beam of charged particles (proton beam), the system comprising:
An interaction chamber configured to support a target at a target location;
An electromagnetic radiation source configured to provide an electromagnetic radiation beam along a trajectory, the electromagnetic radiation beam having an energy, a polarization, a spatial profile and a temporal profile; 
One or more optics components positioned along the trajectory of the electromagnetic radiation beam, the one or more optics components being configured to cooperate with the electromagnetic radiation beam to cause the electromagnetic radiation beam to irradiate the ion generating target, thereby facilitating the formation of a beam of charged particles (proton beam) having an energy and a flux; and
At least one processor configured to control at least one of the electromagnetic radiation source or the one or more optics components to thereby alter at least one of the energy of the electromagnetic radiation beam, the polarization of the electromagnetic radiation beam, the spatial profile of the electromagnetic radiation beam, or the temporal profile of the electromagnetic radiation beam, in order to adjust at least one of the flux of the beam of charged particles or the energy of the beam of charged particles (adjusting the flux while holding the energy constant, or vice versa).
	Regarding claim 19, claim 2 of Papeer teaches that the processor is configured to alter the spatial profile of the electromagnetic radiation beam by altering a spot size of the electromagnetic radiation beam.
	Regarding claim 20, claim 3 of Papeer teaches that the at least one processor is configured to alter the temporal profile of the electromagnetic radiation beam by altering a spot size of the electromagnetic radiation beam.
	Regarding claim 21, claim 4 of Papeer teaches that the at least one processor is configured to alter the temporal profile of the electromagnetic radiation beam by altering a timing of one or more pump sources.
	Regarding claim 22, claim 5 of Papeer teaches that the electromagnetic radiation beam is not polarized
Regarding claim 23, claim 6 of Papeer teaches that the electromagnetic radiation source is configured to provide a pulsed electromagnetic radiation beam and to thereby cause a pulsed proton beam.
Regarding claim 24, claim 7 of Papeer teaches that the at least one processor is configured to cause the electromagnetic radiation source to change the energy of the electromagnetic radiation beam and the temporal profile of the electromagnetic radiation beam.
Regarding claim 25, claim 8 of Papeer teaches that the at least one processor is configured to cause the electromagnetic radiation source to change the energy of the electromagnetic radiation beam and the spatial profile of the electromagnetic radiation beam.
Regarding claim 26, claim 9 of Papeer teaches that the at least one processor is configured to cause the electromagnetic radiation source to change the energy of the electromagnetic radiation beam and to cause the one or more optics components to change the spatial profile of the electromagnetic radiation beam.
Regarding claim 27, claim 10 of Papeer teaches that the at least one processor is configured to cause the one or more optics components to change the energy of the electromagnetic radiation beam and the spatial profile of the radiation beam.
Regarding claim 28, claim 1 of Papeer teaches a method for generating a beam of charged particles (proton beam), the method comprising:
Supporting a target at a target location;
Using an electromagnetic radiation source to provide an electromagnetic radiation beam along a trajectory, the electromagnetic radiation beam having an energy, a polarization, a spatial profile and a temporal profile; 
Using one or more optics components positioned along the trajectory of the electromagnetic radiation beam to cause the electromagnetic radiation beam to irradiate the ion generating target, thereby facilitating the formation of a beam of charged particles (proton beam) having an energy and a flux; and
Controlling at least one of the electromagnetic radiation source or the one or more optics components to thereby alter at least one of the energy of the electromagnetic radiation beam, the polarization of the electromagnetic radiation beam, the spatial profile of the electromagnetic radiation beam, or the temporal profile of the electromagnetic radiation beam, in order to adjust at least one of the flux of the beam of charged particles or the energy of the beam of charged particles (adjusting the flux while holding the energy constant, or vice versa).
Regarding claim 31, claim 6 of Papeer teaches that the electromagnetic radiation source is configured to provide a pulsed electromagnetic radiation beam and to thereby cause a pulsed proton beam..
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 19, 23-28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20110273115 A1).
Regarding claim 14, Liu teaches a system for generating a beam of charged particles (proton beam 24), the system comprising:
An interaction chamber (laser proton acceleration system 06, fig. 2) configured to support a target (104) at a target location;
An electromagnetic radiation source (laser source 01) configured to provide an electromagnetic radiation beam along a trajectory, the electromagnetic radiation beam having an energy, a polarization, a spatial profile and a temporal profile (polarized beam, [0044]; has time profile, intensity and beam width, [0060]); 
One or more optics components (reflecting mirrors 04, [0051]; lens, [0113]) positioned along the trajectory of the electromagnetic radiation beam, the one or more optics components being configured to cooperate with the electromagnetic radiation beam to cause the electromagnetic radiation beam to irradiate the ion generating target, thereby facilitating the formation of a beam of charged particles having an energy and a flux (beam has treatment energy, [0060] and flux, [0073]); and
At least one processor (controller 112) configured to control at least one of the electromagnetic radiation source or the one or more optics components to thereby alter at least one of the energy of the electromagnetic radiation beam, the polarization of the electromagnetic radiation beam, the spatial profile of the electromagnetic radiation beam, or the temporal profile of the electromagnetic radiation beam, in order to adjust at least one of the flux of the beam of charged particles or the energy of the beam of charged particles (controlling intensity, time profile or beam width of laser source to generate a desired treatment energy, [0060]).
Regarding claim 19, Liu teaches that the processor is configured to alter the spatial profile of the electromagnetic radiation beam by altering a spot size of the radiation beam (adjusting profile, focus and shape of beam).
Regarding claim 23, Liu teaches that the electromagnetic radiation source is configured to provide a pulsed electromagnetic beam ([0044]) and to thereby cause a pulsed beam of charged particles (ion bunch, [0145]).
Regarding claims 24 and 25, Liu teaches that the processor is configured to cause the electromagnetic radiation source to change the energy of the electromagnetic radiation beam (tunable laser energy, [0044]) and the temporal and spatial profile of the electromagnetic beam (time profile and beam width, [0060]).
Regarding claim 26, Liu teaches that the at least one processor is configured to cause the electromagnetic source to change the energy of the electromagnetic radiation beam (changing pump energy to adjust laser energy, [0044]) and to cause the one or more optics components to change the spatial profile of the electromagnetic radiation beam (adjusting shape of laser pulse using mirrors 14a and 14b, [0056]).
Regarding claim 27, Liu teaches that the processor is configured to cause the one or more optics components to change the energy of the laser beam (focusing mirror within laser source adjusts beam width to control energy, [0113]) and spatial profile of the electromagnetic beam (adjusting shape of laser pulse using mirrors 14a and 14b, [0056]).
Regarding claim 28, Liu teaches a method for generating a beam of charged particles (proton beam 24), the method comprising:
 Supporting a target (104) at a target location;
Using an electromagnetic radiation source (laser source 01) to provide an electromagnetic radiation beam along a trajectory, the electromagnetic radiation beam having an energy, a polarization, a spatial profile and a temporal profile (polarized beam, [0044]; has time profile, intensity and beam width, [0060]); 
Using one or more optics components (reflecting mirrors 04, [0051]) positioned along the trajectory of the electromagnetic radiation beam to cause the electromagnetic radiation beam to irradiate the ion generating target, thereby facilitating the formation of a beam of charged particles having an energy and a flux (beam has treatment energy, [0060] and flux, [0073]); and
Controlling (with controller 112) at least one of the electromagnetic radiation source or the one or more optics components to thereby alter at least one of the energy of the electromagnetic radiation beam, the polarization of the electromagnetic radiation beam, the spatial profile of the electromagnetic radiation beam, or the temporal profile of the electromagnetic radiation beam, in order to adjust at least one of the flux of the beam of charged particles or the energy of the beam of charged particles (controlling intensity, time profile or beam width of laser source to generate a desired treatment energy, [0060]).
Regarding claim 31, Liu teaches that the electromagnetic radiation source is configured to provide a pulsed electromagnetic beam ([0044]) and to thereby cause a pulsed beam of charged particles (ion bunch, [0145]).
Regarding claim 32, Liu teaches that adjusting the energy of the electromagnetic radiation beam is achieved by changing the temporal profile of the electromagnetic radiation beam (changing time profile to adjust produced energy, [0113]).
Regarding claim 33, Liu teaches that adjusting the energy of the electromagnetic radiation beam is achieved by changing the spatial profile of the electromagnetic radiation beam (changing beam width and intensity profile to adjust produced energy, [0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Rocca (US 20100040105 A1).
Regarding claim 20, Liu teaches all the limitations of claim 14 as described above.  Liu does not teach that the processor is configured to alter the temporal profile of the electromagnetic radiation beam by altering a chirp of the electromagnetic radiation beam.
Rocca teaches altering the temporal profile of a laser by altering a chirp of the laser (stretching pulse in time by providing controlled chirp, [0026]).
It would have been obvious to one of ordinary skill in the art to adjust the temporal profile of the laser of Liu by adjusting the chirp as taught by Rocca, as a matter of selecting a known method of controlling a duration of a femtosecond laser pulse with no unexpected result.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tidemand-Lichtenberg (CN 101553961 A1).
Regarding claim 21, Liu teaches all the limitations of claim 14 as described above.  Liu does not teach that the processor is configured to alter the temporal profile of the electromagnetic radiation beam by altering a timing of one or more pump sources.
Tidemand-Lichtenberg teaches adjusting the temporal profile of a laser by adjusting a timing of the pump sources (p. 6 paragraph 4).
It would have been obvious to one of ordinary skill in the art to adjust the temporal profile of the laser of Liu by adjusting the pump sources as taught by Tidemand-Lichtenberg as a matter of selecting a known method of controlling a duration of a femtosecond laser pulse with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881